Order issued Octoberjte , 1997




                                           In The

                              Court nf Appeals
                      3fifUj Ststrtct of Okxas at Dallas
                                                    3%%
                                   No. 05-96-OQS^-CR



                         WAYNE NEAL THORNTON, Appellant

                                             V.


                            THE STATE OF TEXAS, Appellee


                    On Appeal from the County Criminal Court No. 6
                                   Dallas County, Texas
                          Trial Court Cause No. MB94-48351-G



                                       ORDER

       Because appellant's brief has not been filed within the time allowed, the trial court

is ORDERED to conduct a hearing to determine why appellant's brief has not been filed

and in this regard to determine whether appellant desires to prosecute the appeal, whether

appellant is indigent, or if not indigent, whether retained counsel has abandoned the appeal,

and to make appropriate findings and recommendations. See Tex. R. App. P. 38.8(6).

       If the trial court cannot obtain appellant's presence at the hearing, the trial court

shall conduct the hearing in appellant's absence. See Meza v. State, 752 S.W.2d 708 (Tex.
App.--Corpus Christi 1987, no pet.)(per curiam).

       If appellant is indigent, the trial court is ORDERED to take such measures as may

be necessary to assure effective representation, which may include appointment of new

counsel.    We order the trial court to transmit a record of the proceedings, which shall

include written findings and recommendations, to this Court within sixty (60) days of the

date of this order.


       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated sixty (60) days from the date of this order.




                                                   LINDA THOMAS
                                                   CHIEF JUSTICE




                                             -2-